Order entered June 23, 2015




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-15-00011-CR
                                      No. 05-15-00012-CR
                                      No. 05-15-00013-CR

                            BERNARD JEROME COY, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 363rd Judicial District Court
                                   Dallas County, Texas
              Trial Court Cause No. F12-53722-W, F14-70104-W, F14-70105-W

                                            ORDER
        The Court GRANTS appellant’s June 21, 2015 second motion for extension of time to

file appellant’s brief.

        We ORDER the Clerk of the Court to file the brief tendered as of the date of this order.


                                                      /s/   ADA BROWN
                                                            JUSTICE